Order issued January 29, 2004






            











In The
Court of Appeals
For The
First District of Texas
 

 
 
                                             NOS.  01-03-01260-CV
                                                        01-03-01261-CV
____________
 
 
IN RE SUPPORTKIDS, INC., F/K/A
CHILD SUPPORT ENFORCEMENT, INC.
 
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM  OPINION
          In these original proceedings, relator, Supportkids, Inc. (Supportkids), filed
petitions for a writ of mandamus and a writ of prohibition complaining of the trial
court’s order of December 4, 2003.
  In light of the trial court’s subsequent order of
January 14, 2004, relator has filed an unopposed motion to dismiss the petitions as
moot.  No opinion has issued in these causes.  Accordingly, the motion is granted,
the petitions are dismissed, and we lift our stay.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.